Case 1:21-cv-02434-PAE-JLC Document 20 Filed 08/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VELASQUEZ

Plaintiff, 21 Civ. 02434 (PAE)
-Y-
ORDER
LIBER-TEES, INC. ET AL.

Defendant,

 

 

PAUL A. ENGELMAYER, District Judge:
The Court today issued a notice scheduling an Initial Pretrial Conference. The notice was
in error, as general supervision of the case has been referred to Magistrate Judge Cott, who will

schedule such a conference. The Court apologizes for any inconvenience caused by its order.

Fa 8. Cageson

PAUL A. ENGELMAYER
United States District Judge

SO ORDERED.

Dated: August 10, 2021
New York, New York

 
